Citation Nr: 0019215	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  99-02 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right leg 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from January 1953 to December 
1954.


FINDINGS OF FACT

1.  The Board of Veterans Appeals (Board) denied service 
connection for a right leg disability in December 1995

2.  The additional evidence is not new and material.


CONCLUSION OF LAW

1.  The Board decision in December 1995 denying service 
connection for a right leg disorder is final.  38 U.S.C.A. 
§§ 7103(a) and 7104 (West 1991 & Supp. 1999).

2.  Evidence received since the December 1995 Board decision 
denying service connection for a right leg disorder is not 
new and material and the veteran's claim is not reopened.  
38 U.S.C.A. §§ 5108 and 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background.

Evidence of record at the time of the Board's December 1995 
decision included service medical records showing that in 
October 1953, the veteran sustained a right knee injury.  On 
the separation examination, no disability involving the right 
leg was noted.  Post- service medical records included a 
report of VA examination in March 1955 showing no disability 
of the right leg.  Weakness of the knees was reported in May 
1968.  In 1990, the veteran was treated for paresthesia of 
the legs following a motor vehicle accident in December 1989.  
Subsequent medical records show peripheral neuropathy 
involving the legs.

A Board decision in December 1995 reviewed the above evidence 
and determined that the evidence added to the record since a 
final March 1955 rating decision was cumulative and did not 
establish the presence of a right leg disability in service.

In October 1998, the veteran attempted to reopen his claim 
for service connection for residuals of injury the right leg.  
Evidence added to the record since the Board's December 1995 
decision include VA outpatient records dated in 1998 which  
were negative for right leg disability.  A report of VA 
neurological examination in March 1999 also was negative for 
right leg disability.  In his substantive appeal filed in 
February 1999, the veteran claimed that he was told by a VA 
physician that he had arthritis in his knee.

Legal Analysis  

A Board decision in December 1995 denied service connection 
for a right leg disability.  When the Board disallows a 
claim, a claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7104(b) (West 1991).  A decision 
of the Board is final U.S.C.A. §§ 7103(a) and 7104(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 20.1100 (1999).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  When the 
issue is reopening, the question of well groundedness is not 
for determination as a preliminary matter.  See Hickson v. 
West, 11 Vet. App. 374, 378 (1998), citing Molloy v. Brown, 9 
Vet. App. 513, 516 (1996).  It must first be determined 
whether new and material evidence has been presented.  When a 
claimant presents a claim to reopen a previously final 
determination, there are three sequential steps that must be 
followed in analyzing the claim.  The first is determining 
whether, under the criteria set forth in 38 C.F.R. 
§ 3.156(a), the claimant has presented new and material 
evidence.  If new and material evidence has been submitted, 
the claim is reopened, and the Secretary must determine 
whether, based upon all the evidence of record in support of 
the claim, and presuming its credibility, the claim as 
reopened is well grounded.  Third, if the claim is well 
grounded, the claim is evaluated on its merits once the duty 
to assist has been complied with.  See Winters v. West, 12 
Vet. App. 203, 206 (1999); Elkins v. West, 12 Vet. App. 209 
(1999).

In the case of Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998), the Federal Circuit held that in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991), the Court impermissibly ignored 
the definition of "material evidence" adopted by VA under 
38 C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38  U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin and related cases, see e.g. Sklar v. Brown, 
5 Vet. App. 140, 145 (1993), Robinette v. Brown, 8 Vet. App. 
69 (1995) and Evans v. Brown, 9 Vet. App. 273 (1996), that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the 
Federal Circuit held in Hodge that the legal standard that 
remains valid was that contemplated under 38 C.F.R. 
§ 3.156(a) that requires that in order for new evidence to be 
material, the new evidence should "bear[ ] directly and 
substantially upon the specific matter under 
consideration . . . [and must be] so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  The Board will consider whether new and material 
evidence has been submitted since the prior Board decision in 
1995 in accordance with the holding in Hodge, supra. 

The additional evidence submitted includes the veteran's 
contentions and VA medical records.  His contentions of right 
leg disability are similar to those previously of record.  
The additional medical evidence is new but is not material 
because it is entirely negative with respect to the existence 
of a right leg disability that is related to in- service 
disease or injury.  Because the veteran has not submitted new 
and material evidence, the claim for service connection for 
right leg disability is not reopened.   

The United States Court of Appeals for Veterans Claims 
(Court) in Graves v. Brown, 8 Vet. App. 522 (1996), did find 
that the VA had an obligation under 38 U.S.C.A. § 5103(a) to 
notify a claimant of the evidence necessary to complete the 
application if the application is incomplete even in the case 
of a veteran attempting to reopen a claim if there has been a 
final adjudication.  In Graves, there was evidence that the 
appellant had stated that a private physician had reviewed 
his military records and found continuity between his in 
service condition and his present condition.  In this case, 
there is no indication of any other pertinent evidence.  
Therefore, the obligations under 38 U.S.C.A. § 5103 have been 
satisfied.


ORDER

New and material evidence has not been submitted to reopen 
the claim for service connection for a right leg disability.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

